number release date id office uilc cca_2012101813255232 -------------- from -------------------- sent thursday date pm to ------------------------- cc subject re window benefits --------- ------- - we didn't think of this aspect of the question but it looks like you are making a good point sec_31_3121_v_2_-1 provides that vacation benefits sick leave compensatory time disability pay severance_pay and death_benefits do not result from the deferral of compensation_for purposes of sec_3121 even if those benefits constitute wages within the meaning of sec_3121 i do not think that this regulation applies with respect to the employee's entitlement to a lump sum payment of annual leave that is then deferred because at that point vacation benefits are not being deferred in the usual sense because the employee is not retaining any right to vacation i also do not think the annual leave payments are window benefits a window benefit is defined by the regulations as an early_retirement_benefit retirement-type subsidy social_security_supplement or other form of benefit made available by an employer for a limited period of time no greater than one year to employees who terminate employment during that period or to employees who terminate employment during that period under specified conditions the regulations also provide that a window benefit will not be considered a window benefit if an employer establishes a pattern of repeatedly providing for similar benefits in similar situations for substantially consecutive limited periods of time as the write-up you provided noted the deferral of the accumulated vacation_leave is not a window benefit because the employees were entitled to a lump sum payment of this benefit at retirement regardless of their election to participate in the early retirement program the deferral of the payment of amount of the accumulated vacation_leave also is not window pay because the accumulated vacation_leave is not offered for a limited period of time but provide on a continuous basis to employees who retire it is questionable whether the payout of the accumulated vacation_leave over the five years versus immediate payout of the vacation_leave is even a benefit receipt of the accumulated vacation_leave payment over years would generally be considered to be worth less than immediate receipt of the leave payment upon retirement the deferral of the leave payment will also generally make the program less costly to the employer whether it is beneficial to the employee would depend on the tax_rates of the employee over the 5-year period which cannot be determined at the outset of the payments also the regulations about a pattern of repeatedly providing the benefits would mean the accumulated vacation_leave is not a window benefit because the lump sum annual leave is offered continuously therefore we agree that sec_3121 should apply to the portion of the early retirement program that is the deferral of the accumulated vacation_leave and fica tax would apply in the first year to the accumulated vacation_leave payments_to_be_received when the employee committed to the early retirement program you could also argue that a portion of the dollar_figure-------- payments essentially relates to the fact that accumulated vacation_leave is being deferred from the lump sum the employee would otherwise be entitled to at retirement and thus that portion would be part of a nonqualified_deferred_compensation_plan relating to the accumulated vacation_leave essentially i would view the accumulated annual leave payment plan as being nqdc account_balance_plan beginning with the full amount of the accumulated annual leave in year and a certain amount representing reasonable interest from the discounted flow of dollar_figure---------payments being allocated to the accumulated annual leave deferral plan to bring it up to the full amount of the accumulated annual leave that would be taxable in year one thus the full amount of the accumulated vacation_leave should be included in fica wages in year one not the discounted stream of five payments how is the employee otherwise being paid for the fact that he or she is not receiving the annual leave upon retirement but over five years which means it is worth considerably less than the lump sum although the amount of the vacation_leave pay outs were only in total about one fourth of the total years_of_service payout you could argue that part of the years_of_service payout was to get the employee to agree to the five year payout of vacation_leave --------
